EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Tan on May 28, 2021.

The application has been amended as follows: 

(Currently Amended)	A system, comprising:
a memory or other storage device configured to store:		for each of a plurality of implementations of a computing resource a corresponding behavioral profile data that reflects observed behavior of that implementation; and		for each of the plurality of implementations of the computing resource a configuration data that includes an identification of a behavioral cohort comprising a sub-population of said plurality of implementations; and
a processor coupled to the memory or other storage device and configured to:
	receive for each of the plurality of implementations the configuration data;
	store for each implementation a configuration profile that identifies a behavioral cohort of which that implementation is a member;
, based at least in part on comparing observed behavior of other implementations in the specified behavioral cohort to determine the probability the observed behavior would be exhibited by any member of the specified behavioral cohort; and 		to take responsive action based on the determination that the observed behavior of the member implementation of the specified behavioral cohort deviates from the expected behavior of members of the specified behavioral cohort.
(Previously presented)	The system of claim 1, wherein the processor is further configured to receive observation data associated with observed behavior of implementations included in said plurality of implementations; generate said behavioral profile data based at least in part on said observation data; and store said behavioral profile data in said memory or other storage device.
(Previously presented)	The system of claim 2, wherein the processor is further configured to update said behavioral profiles based at least in part on observation data received subsequently to one or both of creation and last update of said behavioral profiles.
(Previously presented)	The system of claim 3, wherein the processor is configured to accumulate observation data and to perform said update based at least in part on a determination that an update criteria has been met.
(Previously presented)	The system of claim 1, wherein each of said computing resources comprises one or more of a device, a hardware platform, a virtual machine, a container, an application or other software, a configuration, a protocol, a standards-based resource, a physical or logical storage device, a database, and a service.
(Cancelled) 
(Cancelled)
(Previously presented)	The system of claim 1, wherein said processor is configured to determine that an observed behavior of a member implementation of the cohort deviates from an expected behavior of members of the cohort at least in part by comparing a behavioral profile of the member implementation, or a portion thereof, to corresponding portions of the respective behavioral profiles of other implementations in the cohort.
(Previously presented)	The system of claim 1, wherein said processor is configured to determine that an observed behavior of a member implementation of the cohort deviates from an expected behavior of members of the cohort at least in part by computing based on behavioral profile data of the cohort a statistical probability associated with the observed behavior.
(Currently Amended)	A method, comprising:
	receiving for each of [[the]] a plurality of implementations a configuration data, wherein the configuration data includes an identification of a behavioral cohort comprising a sub-population of said plurality of implementations;
storing for each implementation a configuration profile that identifies a behavioral cohort of which that implementation is a member;
storing for each of a plurality of implementations of a computing resource a corresponding behavioral profile data that reflects observed behavior of that implementation; 
using at least portions of said behavioral profile data associated with one or more implementations included in a specified behavioral cohort to determine that an observed behavior of a member implementation of the specified behavioral cohort deviates from an expected behavior of members of the specified behavioral cohort, based at least in part on comparing observed behavior of other implementations in the specified behavioral cohort to determine the probability the observed behavior would be exhibited by any member of the specified behavioral cohort; and
taking responsive action based on the determination that the observed behavior of the member implementation of the specified behavioral cohort deviates from the expected behavior of members of the specified behavioral cohort.

(Previously presented)	The method of claim 10, further comprising receiving observation data associated with observed behavior of implementations included in said plurality of implementations; generate said behavioral profile data based at least in part on said observation data; and store said behavioral profile data in said memory or other storage device.
(Previously presented)	The method of claim 11, further comprising updating said behavioral profiles based at least in part on observation data received subsequently to one or both of creation and last update of said behavioral profiles.
(Previously presented)	The method of claim 12, further comprising accumulating observation data and to perform said update based at least in part on a determination that an update criteria has been met.
(Previously presented)	The method of claim 10, wherein each of said computing resources comprises one or more of a device, a hardware platform, a virtual machine, a container, an application or other software, a configuration, a protocol, a standards-based resource, a physical or logical storage device, a database, and a service.
(Cancelled) 
(Cancelled)
(Previously presented)	The method of claim 10, wherein determining that an observed behavior of a member implementation of the cohort deviates from an expected behavior of members of the cohort includes comparing a behavioral profile of the member implementation, or a portion thereof, to corresponding portions of the respective behavioral profiles of other implementations in the cohort.
(Previously presented)	The method of claim 10, wherein determining that an observed behavior of a member implementation of the cohort deviates from an expected behavior of members of the cohort includes computing based on behavioral profile data of the cohort a statistical probability associated with the observed behavior.
(Currently Amended)	A computer program product embodied in a non-transient computer readable medium and comprising computer instructions for:
receiving for each of [[the]] a plurality of implementations a configuration data, wherein
the configuration data includes an identification of a behavioral cohort comprising a sub-population of said plurality of implementations;
	storing for each implementation a configuration profile that identifies a behavioral cohort of which that implementation is a member;
storing for each of a plurality of implementations of a computing resource a corresponding behavioral profile data that reflects observed behavior of that implementation; 
using at least portions of said behavioral profile data associated with one or more implementations included in a specified behavioral cohort to determine that an observed behavior of a member implementation of the specified behavioral cohort deviates from an expected behavior of members of the specified behavioral cohort; and
taking responsive action based on the determination that the observed behavior of the member implementation of the specified behavioral cohort deviates from the expected behavior of members of the specified behavioral cohort, based at least in part on comparing observed behavior of other implementations in the specified behavioral cohort to determine the probability the observed behavior would be exhibited by any member of the specified behavioral cohort.
(Previously presented)	The computer program product of claim 19, further comprising computer instructions for receiving observation data associated with observed behavior of implementations included in said plurality of implementations; generate said behavioral profile data based at least in part on said observation data; and store said behavioral profile data in said memory or other storage device.
(New)	A system, comprising:
a memory or other storage device configured to store:		for each of a plurality of implementations of a computing resource a corresponding behavioral profile data that reflects observed behavior of that implementation; and		for each of the plurality of implementations of the computing resource a configuration data that includes an identification of a behavioral cohort comprising a sub-population of said plurality of implementations, wherein the behavioral cohort comprises a set of implementations expected to exhibit a same behavioral profile based at least in part on a shared configuration; and
a processor coupled to the memory or other storage device and configured to:
	receive for each of the plurality of implementations the configuration data;
	store for each implementation a configuration profile that identifies a behavioral cohort of which that implementation is a member;
	read and use at least portions of said behavioral profile data associated with one or more implementations included in a specified behavioral cohort to determine that an observed behavior of a member implementation of the specified behavioral cohort deviates from an expected behavior of members of the specified behavioral cohort; and 		to take responsive action based on the determination that the observed behavior of the member implementation of the specified behavioral cohort deviates from the expected behavior of members of the specified behavioral cohort.
(New)	A method, comprising:
	receiving for each of a plurality of implementations a configuration data, wherein
the configuration data includes an identification of a behavioral cohort comprising a sub-population of said plurality of implementations, wherein the behavioral cohort comprises a set of implementations expected to exhibit a same behavioral profile based at least in part on a shared configuration;
storing for each implementation a configuration profile that identifies a behavioral cohort of which that implementation is a member;
storing for each of a plurality of implementations of a computing resource a corresponding behavioral profile data that reflects observed behavior of that implementation; 
using at least portions of said behavioral profile data associated with one or more implementations included in a specified behavioral cohort to determine that an observed behavior of a member implementation of the specified behavioral cohort deviates from an expected behavior of members of the specified behavioral cohort; and
taking responsive action based on the determination that the observed behavior of the member implementation of the specified behavioral cohort deviates from the expected behavior of members of the specified behavioral cohort.
(New)	A computer program product embodied in a non-transient computer readable medium and comprising computer instructions for:
receiving for each of a plurality of implementations a configuration data, wherein
the configuration data includes an identification of a behavioral cohort comprising a sub-population of said plurality of implementations, wherein the behavioral cohort comprises a set of implementations expected to exhibit a same behavioral profile based at least in part on a shared configuration;
	storing for each implementation a configuration profile that identifies a behavioral cohort of which that implementation is a member;
storing for each of a plurality of implementations of a computing resource a corresponding behavioral profile data that reflects observed behavior of that implementation; 
using at least portions of said behavioral profile data associated with one or more implementations included in a specified behavioral cohort to determine that an observed behavior of a member implementation of the specified behavioral cohort deviates from an expected behavior of members of the specified behavioral cohort; and
taking responsive action based on the determination that the observed behavior of the member implementation of the specified behavioral cohort deviates from the expected behavior of members of the specified behavioral cohort.
(New)	A system, comprising:
a memory or other storage device configured to store:		for each of a plurality of implementations of a computing resource a corresponding behavioral profile data that reflects observed behavior of that implementation, wherein each behavioral profile data comprises a summary representation that includes a set of coefficients or other values for each of a plurality of variables, and wherein said summary representation comprises a vector in a multidimensional space; and		for each of the plurality of implementations of the computing resource a configuration data that includes an identification of a behavioral cohort comprising a sub-population of said plurality of implementations; and
a processor coupled to the memory or other storage device and configured to:
	receive for each of the plurality of implementations the configuration data;
	store for each implementation a configuration profile that identifies a behavioral cohort of which that implementation is a member;		read and use at least portions of said behavioral profile data associated with one or more implementations included in a specified behavioral cohort to determine that an observed behavior of a member implementation of the specified behavioral cohort deviates from an expected behavior of members of the specified behavioral cohort; and 		to take responsive action based on the determination that the observed behavior of the member implementation of the specified behavioral cohort deviates from the expected behavior of members of the specified behavioral cohort.

(New)	A method, comprising:
	receiving for each of a plurality of implementations a configuration data, wherein
the configuration data includes an identification of a behavioral cohort comprising a sub-population of said plurality of implementations;
storing for each implementation a configuration profile that identifies a behavioral cohort of which that implementation is a member;
storing for each of a plurality of implementations of a computing resource a corresponding behavioral profile data that reflects observed behavior of that implementation, wherein each behavioral profile data comprises a summary representation that includes a set of coefficients or other values for each of a plurality of variables, and wherein said summary representation comprises a vector in a multidimensional space; 
using at least portions of said behavioral profile data associated with one or more implementations included in a specified behavioral cohort to determine that an observed behavior of a member implementation of the specified behavioral cohort deviates from an expected behavior of members of the specified behavioral cohort; and
taking responsive action based on the determination that the observed behavior of the member implementation of the specified behavioral cohort deviates from the expected behavior of members of the specified behavioral cohort.
(New)	A computer program product embodied in a non-transient computer readable medium and comprising computer instructions for:
receiving for each of a plurality of implementations a configuration data, wherein
the configuration data includes an identification of a behavioral cohort comprising a sub-population of said plurality of implementations;
	storing for each implementation a configuration profile that identifies a behavioral cohort of which that implementation is a member;
storing for each of a plurality of implementations of a computing resource a corresponding behavioral profile data that reflects observed behavior of that implementation, wherein each behavioral profile data comprises a summary representation that includes a set of coefficients or other values for each of a plurality of variables, and wherein said summary representation comprises a vector in a multidimensional space; 
using at least portions of said behavioral profile data associated with one or more implementations included in a specified behavioral cohort to determine that an observed behavior of a member implementation of the specified behavioral cohort deviates from an expected behavior of members of the specified behavioral cohort; and
taking responsive action based on the determination that the observed behavior of the member implementation of the specified behavioral cohort deviates from the expected behavior of members of the specified behavioral cohort.

Allowable Subject Matter
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 05/28/2021 as well as the added claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443